DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 9/30/2021, are pending. 


Priority
4.	Applicant’s claim for the benefit of prior-filed application 16/504,132, now US Patent 11,151,173, filed 7/5/2019, and prior-filed application 12/899,756, now US Patent 10,380,147, filed 10/7/2010, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
5.	An initialed and dated copy of Applicant's IDS form 1449, filed 9/30/2021, is attached to the instant Office action.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claim 1, 18, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 19, and 20 of U.S. Patent No. 11,151,173.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown below, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
US Patent 11,151,173
Instant Application
Claim 1,
A computer implemented method for quantifying and aggregating the relevance of documents, the documents being represented by document data objects, the method comprising: 
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; 
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; 
calculating, for each document family, a document family linkage score DFLS, said document family linkage score being calculated by 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; 
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family; 
grouping document families into one or more portfolios, each portfolio comprising one or more document families; 
and densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the DFCS value of the one or more document families of said portfolio, 
wherein the one or more portfolios of the one or more document families has a data structure arranging data into cubes.

Claim 1,
A computer implemented method comprising: 



assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; 
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; 
calculating, for each document family, a document family linkage score DFLS, said document family linkage score being calculated by 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; 
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
and calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family.
.

Claim 19,
A computer implemented method for quantifying and aggregating the relevance of documents, the documents being represented by document data objects, the method comprising: 
assigning documents to one or more document families, each document family comprising one or more documents;
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, 
wherein the validity is calculated from one or more first properties of each document belonging to said document family; 
calculating, for each document family, a document family linkage score DFLS, said document family linkage score being calculated by 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; 
finding one or more document family links, wherein each document family link connects a source document family with said document family, said document family acting as destination document family, wherein the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family; 
grouping document families into one or more portfolios, each portfolio comprising one or more document families; 
densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the DFCS value of the one or more document families of said portfolio, 
wherein the documents are patent documents or patent applications, 
wherein the calculation of the relevance score for each document family further comprises the step of: 
calculating the DFLS value of a first document family whose status depends on a date lying within a time period zx, the time period zx being younger than a threshold time value, by: 
calculating an average DFLS value of all DFLS values having been calculated for one or more second document families of the same portfolio, wherein the status of said one or more second document families of the same portfolio depends on a date lying within a time period zy, the time period zy being older than said threshold value, wherein the date is selected from the group comprising: the publication date of the earliest published document belonging to the document family, the priority date of the patent family; the filing date of the earliest filed patent document belonging to the document family; and the earliest date of receiving patent protection for any of the patent documents belonging to the document family; using the calculated average DSLS value as DSLS value of said first patent family; 
and wherein the one or more portfolios of the one or more document families has a data structure that provides an ability to execute a multidimensional drill down analysis. 

Claim 18,
A computer implemented method comprising: 



assigning documents to one or more document families, each document family comprising one or more documents; 
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, 
wherein the validity is calculated from one or more first properties of each document belonging to said document family;
calculating, for each document family, a document family linkage score DFLS, said document family linkage score being calculated by 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; 
finding one or more document family links, wherein each document family link connects a source document family with said document family, said document family acting as destination document family, wherein the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family; 
grouping document families into one or more portfolios each comprising one or more document families; 

densely displaying, for each document portfolio, an aggregated view m which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the DFCS value of the one or more document families of said portfolio, 
wherein the documents are patent documents or patent applications, and 
wherein the calculation of the relevance score for each document family further comprises calculating the DFLS value of a first document family whose status depends on a date lying within a time period zx, the time period zx being younger than a threshold time value, by calculating an average DFLS value of all DFLS values having been calculated for one or more second document families of the same portfolio.

Claim 20,
A non-transitory computer readable storage medium containing instructions that when executed by a processor cause the processor to perform operations comprising: 
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; 
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; 
calculating, for each document family, a document family linkage score DFLS, said document family linkage score being calculated by 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; 
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family; 
grouping document families into one or more portfolios, each portfolio comprising one or more document families; 
and densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the DFCS value of the one or more document families of said portfolio, wherein the one or more portfolios of the one or more document families has a data structure arranging data into cubes.
Claim 19,
A non-transitory computer readable storage medium containing instructions that when executed by a processor cause the processor to perform operations comprising: 
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; 
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; 
calculating, for each document family, a document family linkage score DFLS, said document family linkage score being calculated by 
finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; 
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; and 
calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barney (US Publication 2007/0073748 A1) in view of Masuyama (US Publication 2010/0114587 A1)
	As per claim 1, Barney teaches A computer implemented method comprising: (see Abstract)
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; (paragraph 0140, 0215, groups of related patent documents are identified, the patent documents also able to be related based on patent families)
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; (paragraph 0065, 0136, groups of patent documents are assigned a similarity score)
calculating, for each document family, a document family linkage score DFLS, (paragraph 0165, 0166, relevance scores calculated for groups of patent documents)
said document family linkage score being calculated by finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; (paragraph 0140, 0147, relevance score based on relevance links and relationship information between patent documents)
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links (paragraph 0139, 0140, first generation patent document) 
Barney does not explicitly indicate calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family.
Masuyama teaches calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family. (paragraphs 0201, 0394, 0463, 0525, evaluation scores can be calculated based on multiplying attribute values to patent group values, paragraph 0278, 0279, 0284, patent groups being patent cases related by parent cases and divisional cases)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Barney’s method of visualizing and displaying relevance between patent documents with Masuyama’s ability to determine evaluation scores based on attribute values of patent groups multiplied by patent group information utilized when evaluating patents. This gives the user the ability to calculate patent classification data based on patent group information. The motivation for doing so would be to give users a better idea of the worth of a patent application (paragraph 0001).

As per claim 19, Barney teaches A non-transitory computer readable storage medium containing instructions that when executed by a processor cause the processor to perform operations comprising: (see Abstract)
assigning documents to one or more document families, each document family comprising one or more documents, wherein each document is selected from a group consisting of a patent document and a patent application document; (paragraph 0140, 0215, groups of related patent documents are identified, the patent documents also able to be related based on patent families)
calculating, for each document family, a document family coverage score DFCS, the document family coverage score being indicative of the validity of the document family in a category, whereby the validity is calculated from one or more first properties of each document belonging to said document family; (paragraph 0065, 0136, groups of patent documents are assigned a similarity score)
calculating, for each document family, a document family linkage score DFLS, (paragraph 0165, 0166, relevance scores calculated for groups of patent documents)
said document family linkage score being calculated by finding one or more document links, each document link connecting a source document to a destination document, each destination document belonging to said document family, each source document belonging to another document family; (paragraph 0140, 0147, relevance score based on relevance links and relationship information between patent documents)
finding one or more document family links, whereby each document family link connects a source document family with said document family, said document family acting as destination document family, whereby the existence of each document family link is derived from the one or more found document links and wherein the DFLS is derived from the existence and weight of the one or more found document family links; (paragraph 0139, 0140, first generation patent document)
Barney does not explicitly indicate calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family.
Masuyama teaches calculating, for each document family, a document family combined relevance score DFCR by multiplying the document family coverage score DFCS and the document family linkage score DFLS having been calculated for each document family. (paragraphs 0201, 0394, 0463, 0525, evaluation scores can be calculated based on multiplying attribute values to patent group values, paragraph 0278, 0279, 0284, patent groups being patent cases related by parent cases and divisional cases)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Barney’s method of visualizing and displaying relevance between patent documents with Masuyama’s ability to determine evaluation scores based on attribute values of patent groups multiplied by patent group information utilized when evaluating patents. This gives the user the ability to calculate patent classification data based on patent group information. The motivation for doing so would be to give users a better idea of the worth of a patent application (paragraph 0001).

As per claim 20, Barney teaches the document links are weighted and are indicative of citations of prior art patent documents. (paragraph 0065, 0132, 0146, weighing based on patent characteristics that includes citation information)



Allowable Subject Matter
10.	The following is a statement of reasons for the indication of allowable subject matter:
Claims 2-17 and 18 are allowable over the prior art of record because the prior art of record fails to teach or fairly suggest densely displaying, for each document portfolio, an aggregated view in which a plurality of data values are displayed in a summarized form on a graphical user interface with the summarized form providing a visualization of relationships between all documents in the document portfolio, the aggregated view comprising or being derived from one or more aggregated score values, the one or more aggregated score values being calculated by applying an aggregating function on the DFCR, the DFLS, or the DFCS value of the one or more document families of said portfolio, as disclosed in independent claim 18 and similarly in dependent claim 2. 
Claim 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haslam (US Patent 8,065,307 B2)
Resnick (US Patent 8,364,679 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168